DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit/Priority
Acknowledgement is made of applicant’s claim for benefit under 35 U.S.C. 119 (e) based on provisional application 63/064200 filed in the United States on August 11, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “the lowest portion” (claim 10, line 2) lacks sufficient antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth (US2009/1060149).  With respect to claim 1, Roth discloses a pedicure chair assembly (please note, the system disclosed by Roth is capable of seating an occupant while said occupant receives a pedicure) comprising: a base (23) extending from a front end to a back end; a seat (unlabeled) supported on the base; a leg support (unlabeled) supported on the base by way of frame elements (21) disposed in front of the seat and configured to support a foot and/or leg of a patient seated in the seat; and a protective screen (3) configured to be moved between an up position (see Figure 1) and a down position (see Figure 2) wherein when the protective screen is in the down position the protective screen is interposed between the seat and the leg support.  With respect to claim 2, the leg support is supported on the base.  

Claim(s) 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillins (5,967,601).  With respect to claim 4, Gillins discloses a protective screen assembly configured to attachment to a pedicure chair assembly the protective screen assembly comprising: a support frame (22) configured to be attached to a seat back (20) of a pedicure chair assembly so that the support frame move with the back; a pedicure screen (32); and a brace (28) attached to the pedicure screen and attached to the support frame in a manner so that the brace and pedicure screen can move relative to the support frame between an up and down position (see positive selection holes (36) wherein the support frame  is connected to the seat back at a first mount point (24), a second mount point (24) horizontally spaced from the first mount point and a third mount point (26) vertically spaced from the first mount point.  With respect to claim 5, the screen has an upper edge, a lower edge and opposing side edges.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US2009/1060149) in view of Hemphill (11,148,699).  As disclosed above, Roth reveals all claimed elements with the exception of a structure to provide a secondary treatment therapy.  Hemphill teaches a media presentation system for mounting to a pivotal screen element.  The media presentation system provides a secondary treatment therapy (entertainment via media).  It would have been obvious to add the media presentation system taught by Hemphill to the screen disclosed by Roth since such a provision would help provide entertainment to the seat occupant thereby improving the overall experience and adding customization options to the seat occupant.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillins (5,967,601) view of Roth (US2009/1060149).  Gillins reveals all claimed elements with the exception of a screen configured to curve about 150 degrees to 210 degrees between the side edges.  Roth discloses a screen with an approximately 180 degree curve positioned between side edges.  It would have been obvious to one of ordinary skill in the art to modify the shape of the screen disclosed by Gillins to be curved as taught by Roth since such a modification would help facilitate taller seat occupants while provide more side protection/shade.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillins (5,967,601) view of Roth (US2009/1060149) in further view of Hemphill (11,148,699).  As disclosed above, Gillins, as modified, reveals all claimed elements with the exception of a mount for holding a computerized device.  Hemphill teaches a media presentation system for mounting to a pivotal screen element.  The media presentation system provides a secondary treatment therapy (entertainment via media).  It would have been obvious to add the media presentation system taught by Hemphill to the screen disclosed by Roth since such a provision would help provide entertainment to the seat occupant thereby improving the overall experience and adding customization options to the seat occupant.

Claim(s) 8-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Paranjpe (WO 2004/071683). In view of Roth (US2009/1060149).  Paranjpe discloses a chair for supporting a user of pedicure therapy.  Paranjpe further discloses a shield element for protecting the patient and the therapist from germs and pathogens at the site of the therapy.  Paranjpe fails to disclose a screen for positioning between along a straight line between the face of the patient and the therapist.  It would have been obvious to add the shield taught by Roth to the chair disclosed by Paranjpe.  Such a modification would provide additional protection to the occupant and the therapist from respiratory pathogens in addition to protection provided from pathogens emanating from the site of the therapy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Efthimiou (US 2010/0045081) (moveable shield mounted on seat); Ruggiero (10,837,194) (seating pod enclosed while feet are exposed); Legace, Jr. (6,354,044) (seat with leg rest and shield positioned between occupants feet and face).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636